Case 3:17-cv-00072-NKM- it Document 987 Filed 07/02/21 Page 1 of 9 Pageid#: 16510
Ma bien fore steel Cour p
ge hare Sr f Uirg jAlQ
aha 2021 Charlotte esville Bruises ON.
AEH A-ctoon Noto! [7 -cu-Co07e
Di Ae) efal, Paintifts uv. Kerslec etal, [efeadgAb

Defendant Cantwell’ Ojection to Yarnbhty
Joint" ropared Aneided Pretere| Schedite.

ii

fede y, June [0% of Zorp

lyecreded O CCE of nai frome. Diapol: AES
loounse | , Michael Dloch, The. enveloge

‘oS Postrarked une 7?" aud iA
‘Contained ga _emall grit cated :
Mune 3rd of 202, Spr,

Tae Cpnai| Statee that if Mec Big
‘did pst heoc back Hom Lhose ad drersed
Iby ‘Wednesday June 3" Ae tou /d
lOc Sule All bere \n Agreement.
with fhe attached Proposed Arrended
lPeettial Schedule.

j
il

l Sefhing aside Vhak Nune GTi OLS Of)
Tuesday, Zz AN tt QNY CASE usab [

ito Cespnd to No Bleh*s ingwity efe

this Very momeat, which Co Gre tn he
latbecnoon On hears day ane. Jom, Bled

| yu ColECsooncante We “deubblecrly fake
iSdvere | CAE to APPal On +e fleotl
4A ss Drsvided OS? [ration Can Lend PE
‘a Nostuce Spang , StACE fey Commitsar ly

locker for 22" was nek fled

The Wi tL disregard Foc Fiodly Col esanitdance
ifs pate OF a_twed t conewetted baétern Aa thi iS 0A,

 

   
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:17-cv-00072-NKM-JCH Document 987 Filed 07/02/21 Page 2o0f9 Pageid#: 16511
rH .
|

“Because the Pantelts fos K

White Cc advan page oF cay /Ad rgence Ga!
ncaceeution, ZL ferained complete ly
napa oF Anos Cucy Phi AS tha?

' hapdened-_ LA Phir cose” Bec O/4-
1A _Year._\Nhen this nas discoverd
‘Plaintiffs! Counse( gent me moe

| Nan 400 Cot kK; ‘lings L fed

 

 

(previous) not had access Fe, as well

 

 

1as Vx perf Wwithts (Costs 2a bs Jocra |

 

media mages, videos, Ghd mich ree
mole ON _ A ‘L tecg by fe hacd. _deive

 

he Say “hich, much ote" be cause
lam still unaware of most of pm £5.

 

 

1On Phat hoa dorve, Betofe TL could
Ue ee cites, the Ujfec Séfer
Peden Conmmnk boll ne Ee coll
Motil tk fe Someone oc they could
destrat ct, becouse TT Agl fo fe
Dias; Lerred. to: BArther factl- Ye.
fased nopotent ly On Me (loch Sto

Sfatthent Which Sfood tn Clac contrasé
ibe atatlakle Cvidlesice, this Couch dened.
LM trobion fo Sanction the D hint He
Poe this M iSConduct For (acone LE
feted Complehead,, (Aves GrseFedl
thet Ae ins “Keot ja the dack Por over
O Yee CA. vrolatron at ao Fules of

i “ys | feleceure hod Not halaed PY Vv
idelesse, Cont thuire this, ptktH , the
| ProRosed. A lrendee Sch Bh Ic. [§ Stbn ited
aS “Joni” bithouk MY ear.

;

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:17-cv-00072-NKM-JCH Document 987 Filed 07/02/21 Page 30f9 Pageid#: 16512

7. the Plainds fs j (0 phys Case
ido het (vant fo fear fem rt, Are y
love Wwe leone fw dos therc Chims AA
iCarce\ the? deoos tra. Pf phe
ont Le Continug Lis Chgrad €:

“late Conscrpae +h f Coult @s
lan accessscy fo Commun st ROSA”)

ITM they Ought fa she down
LLNOUGh Hed “the foe Peon fasy

Ord Send a epee bet
audu leQt/ y rep tea “Ze aon

 

 

ICSW4+ That Nobody Ob )eces

 

 

 

to The Cache ry .

 

 

 

| | Resec cotta! y SMbm ted,

 

 

 

byes focher Lonfpelt
C la LYzZ= __ 2-(2-Laz

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:17-cv-00072-NKM- th Document 987 Filed 07/02/21 Page 40f9 Pageid#: 16513

yuh: LA.

 

(Enclope fostra/ ed June TR Zod |
| eae New Hock NY £4 ficdael Block's

LAF IPG.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 3:17-cv-00072-NKM-JCH Document 987 Filed 07/02/21 Page5of9 Pageid#: 16514

AP ION rect nel KELP
- RUE y. yey NY ONG

I. ae age ead Sree epee nen om — Pi

Michat) L. Blicniesg.

te
an

NEW. YORK | NY 2G: ‘Se

otk. =. 7IUN 2024 PM ant -

0. Ft pve, su

chy sfophey Cantw Peli 004g FOF

USP Manon.
Wee. peniteana

ov

0. Bor p90 7
Na on, }L oRADI

diy,

       

tah ay
a i Ls
* ee

    

      
I
Case 3:17-cv-00072-NKM-JCH Document 987 Filed 07/02/21 Page 6of9 Pageid#: 16515

 

—

i
|

UNSEL

 

 

aL MALL PEON
(\

mee eo ee
, }
oe
eG
Ww

- ;
KPP IZING ¢

 

 

 

 

 

 
Case 3:17-cv-00072-NKM-JGH Document 987 Filed 07/02/21 Page 7of9 Pageid#: 16516

Bubibe B_

 

{ E Aa Lom Michas| Koch cla fed
: b-S—Loe ( SSA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 3:17-cv-00072-NKM-JCH Document 987 Filed 07/02/21 Page 8of9 Pageid#: 16517

From: Michael Bloch
Sent: Thursday, June 3, 2021 5:18 PM
To: iek3 18 @gmai com: brv¥an@bionesiesal. com: rebrookiaw

 

naiLcom; David Campbell
<dcampbelli@chdaciaw.cam>; Richard Spencer <richardbsbencer@email com>:
richardbssencer@icioud.com; matthew. wheimbach@email. com: dillon hanner@protonmail.com:
alt mosisvi@zmail.com; deplorabletruth@email. com: azzmador@email.cam

Subject: Sines v. Kessler - Proposed Amended Pretrial Schedule

All,

As you all know, this matter is set for trial on October 25, 2021. Because of the prior continuances,
we need to amend the pretrial schedule governing issues such as exchange of witness and exhibit
lists, motions in limine, deposition and confidentiality designations, jury instructions and the
Integrated Pretrial Order. | am attaching a proposed amended pretrial schedule dealing with those
issues for your consideration, which | would hope to present to the Court as a joint proposal from all
parties. Please let me know by the end of the day on Wednesday, June 8, whether anyone has any
objections or suggested changes to the dates proposed. If i do not hear from you by that date, | will
presume you are.in agreement with the proposal. Thanks very much.

Michael Bloch | Kaplan Hecker & Fink LLP
Counsel

350 Fifth Avenue | Suite 7110

New York, New York 10118

(W) 920.367.4573 | (M) 646.208,0945

rbloclidianla 1

    

 
Case 3:17-cv-00072-NKM-JCH Document 987 Filed 07/02/21 Page9of9 Pageid#: 16518

Obeishepbee, a

 

 

 

OCGA (=Sioq: . bo ee ,
US P [acto ne = wo “SE SAINT LOUIS MQ 29, « —
S CO Or (Son 2} re er Se “29 JUN 2021 PM 4 L
cO- © “ LEOO ,

 

Ofbce of fhe Cer
b.5. Dottict Cout e phe
Shick or Ulcs (ac
se Hee eae Erion
e CN © OG
° Choc le fees ville, VA

22502-S05er9

_ . Thesis apf “DL pth

\
™~

 
